         Case 4:19-cv-00655-BSM Document 109 Filed 09/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


JANICE HARGROVE WARREN                                                        PLAINTIFF


v.                             Case No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                       DEFENDANTS



 PLAINTIFF’S UNOPPOSED MOTION FOR AN ORDER MODIFYING SUBPOENAS
            COMMANDING WITNESSES TO APPEAR FOR TRIAL



       Comes now the plaintiff, Dr. Janice Warren, by and through her attorneys, Sarah Howard

Jenkins, PLLC and Porter Law Firm, seeking this Honorable Court’s order modifying the

command to appear to subpoenaed witnesses and says:

       1.       This Court set the trial of this matter for the week of September 20, 2021.

       2.       In preparation for the trial, plaintiff served sixteen witnesses with subpoenas.

These witnesses have testimonial evidence relevant to the issues to be tried by this Court. Fed. R.

Civ. Pro. 45.

       3.       Each subpoena complied with the requirements of Fed. R. Civ. Pro. 45

(a)(1)(A)(iii) and commanded each person to whom it was directed to appear on a specified date

and time during the week of September 20, 2021. A duly issued and served subpoena is a

command to appear before this Court.

       4.       On September 15, 2021, this Court continued the trial of this matter to an agreed-

upon date. The agreed-upon date is to be no earlier than November 1, 2021. The continuance

nullifies the command of the previously issued and served subpoenas. To avoid an undue burden
         Case 4:19-cv-00655-BSM Document 109 Filed 09/16/21 Page 2 of 2




and minimize the costs borne by the plaintiff to obtain the appearance of her witnesses, plaintiff

respectfully requests this Court to modify the command of each subpoena by ordering each

witness to appear during the week set by this Court for trial. See, generally, Fed. R. Civ. Pro. 45

(d)(3)(A)(iv).

        5.       Plaintiff’s motion is unopposed by the defendants.

        6.       Plaintiff supports her unopposed motion with a brief in support.

        WHEREFORE, plaintiff requests this Honorable Court to enter an order modifying the

command of the duly issued and served subpoenas that witnesses previously ordered to appear

the week of September 20, 2021, are excused and commanded to appear during the week set by

this Court for the trial of this matter.

                                           Respectfully submitted this 16th day of September, 2021,
                                                  Sarah Howard Jenkins
                                                  Arkansas Bar #97046
                                                  SARAH HOWARD JENKINS, PLLC
                                                  P.O. Box 242694
                                                  Little Rock, Arkansas 72223
                                                  Phone: (501) 406-0905
                                                  sarah@shjenkinslaw.com (email)
